19-23802-rdd       Doc 305        Filed 12/12/19      Entered 12/12/19 17:48:20               Main Document
                                                     Pg 1 of 4


 MCDERMOTT WILL & EMERY LLP
 Timothy W. Walsh
 Darren Azman
 Ravi Vohra
 340 Madison Avenue
 New York, New York 10173
 Telephone: (212) 547-5615
 Facsimile: (212) 547-5444

 Proposed Counsel to the Debtors
 and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON DECEMBER 16, 2019 AT 2:00 P.M.

Time & Date of Hearing: December 16, 2019 at 2:00 p.m. (Prevailing Eastern Time)

Location of Hearing: The Honorable Robert D. Drain
                     United States Bankruptcy Court
                     300 Quarropas Street
                     White Plains, New York 10601

Copies of Motions:        A copy of each pleading can be viewed on the Court’s website at
                          http://www.nysb.uscourts.gov and the website of the Debtors’
                          proposed notice and claims agent, Stretto, at
                          http://cases.stretto.com/agera.




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd    Doc 305     Filed 12/12/19    Entered 12/12/19 17:48:20       Main Document
                                             Pg 2 of 4


  I.   CONTESTED MATTERS GOING FORWARD

       1.      KEIP Motion. Motion for Entry of an Order Approving Key Employee Incentive
               Plan [Docket No. 69].

               Objection Deadline: October 29, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Related Documents:

               A.     Notice of Filing of Exhibit D to the Debtors’ Motion for Entry of an Order
                      Approving Key Employee Incentive Plan [Docket No. 119].

               B.     Notice of Continued Hearing on Debtors’ Motion for Entry of an Order
                      Approving Key Employee Incentive Plan [Docket No. 250].

               C.     Notice of Filing of Amended Key Employee Incentive Plan Term Sheet
                      [Docket No. 265].

               Formal Responses Received:

               A.     Objection of Official Committee of Unsecured Creditors to Debtors’
                      Motion for Entry of an Order Approving Key Employee Incentive Plan
                      [Docket No. 153].

               B.     United States Trustee’s Objection to Debtors’ Motion for Entry of an
                      Order Approving Key Employee Incentive Plan [Docket No. 176]

               Status: This matter is going forward.

       2.      TFS Administrative Expense Motion. TFS Energy Solutions, LLC’s Motion for
               Allowance and Payment of Administrative Expense Claim Under 11 U.S.C.
               § 503(b)(1)(A) [Docket No. 246].

               Objection Deadline: December 9, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Related Documents: None.

               Formal Responses Received:

               A.     Debtor’s Objection to TFS Energy Solutions, LLC’s Motion for
                      Allowance and Payment of Administrative Expense Claim Under 11
                      U.S.C. § 503(b)(1)(A) [Docket No. 283].

               B.     Statement of the Official Committee of Unsecured Creditors Regarding
                      TFS Energy Solutions, LLC’s Motion for Allowance and Payment of
                      Administrative Expense Claim Under 11 U.S.C. § 503(b)(1)(A) [Docket
                      No. 284].

                                               2
19-23802-rdd    Doc 305     Filed 12/12/19    Entered 12/12/19 17:48:20      Main Document
                                             Pg 3 of 4


               C.     Debtors’ Limited Response to Statement of the Official Committee of
                      Unsecured Creditors Regarding TFS Energy Solutions, LLC’s Motion for
                      Allowance and Payment of Administrative Expense Claim Under 11
                      U.S.C. § 503(b)(1)(A) [Docket No. 304].

               Status: This matter is going forward.

 II.   RESCHEDULED MATTERS

       3.      Settlement Procedures Motion. Debtors’ Motion for Entry of an Order
               Establishing Procedures for Settling Certain Claims Pursuant to Sections 105(a)
               and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019(b) Nunc Pro Tunc
               to the Petition Date [Docket No. 266].

               Original Objection Deadline: December 13, 2019 at 4:00 p.m. (prevailing Eastern
               Time).

               Revised Objection Deadline: January 20, 2020 at 4:00 p.m. (prevailing Eastern
               Time).

               Related Documents:

               A.     Motion to Shorten Time with Respect to Debtors’ Motion for Entry of an
                      Order Establishing Procedures for Settling Certain Claims Pursuant to
                      Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule
                      9019(b) Nunc Pro Tunc to the Petition Date [Docket No. 267].

               B.     Notice of Rescheduling of Hearing on Debtors’ Motion for Entry of an
                      Order Establishing Procedures for Settling Certain Claims Pursuant to
                      Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule
                      9019(b) Nunc Pro Tunc to the Petition Date [Docket No. 299].

               Formal Responses Received: None.

Status: This matter was rescheduled to the January 27, 2020 omnibus hearing date.




                                               3
19-23802-rdd   Doc 305      Filed 12/12/19    Entered 12/12/19 17:48:20     Main Document
                                             Pg 4 of 4


 Dated: December 12, 2019                          MCDERMOTT WILL & EMERY LLP
        New York, NY
                                                   /s/ Darren Azman
                                                   Timothy W. Walsh
                                                   Darren Azman
                                                   Ravi Vohra
                                                   340 Madison Avenue
                                                   New York, NY 10173
                                                   Telephone: (212) 547-5615
                                                   Facsimile: (212) 547-5444
                                                   Email: dazman@mwe.com
                                                           rvohra@mwe.com

                                                   Proposed Counsel to the Debtors
                                                   and Debtors in Possession




                                               4
